Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2007

Olay v. Motion Contr Ind
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2768




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Olay v. Motion Contr Ind" (2007). 2007 Decisions. Paper 14.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/14


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-2768
                                      ___________

                                   GLENN H. OLAY,

                                                    Appellant

                                              v.

       MOTION CONTROL INDUSTRIES, Division of Carlisle Corporation;
    RETIREMENT PLAN FOR BARGAINING UNIT EMPLOYEES OF MOTION
           CONTROL INDUSTRIES, Division of Carlisle Corporation
                ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 04-CV-00266)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 20, 2007

                Before: SLOVITER, BARRY and WEIS, Circuit Judges

                           (Opinion filed December 21, 2007)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Glenn H. Olay appeals from an order of the United States District Court for the

Western District of Pennsylvania, granting, in part, defendants/appellees’ motion for
summary judgment.1 We will affirm.

       Olay filed a complaint against his former employer, Motion Control Industries,

Inc. (Motion Control), asserting a claim under the Employee Retirement Income Security

Act (ERISA), 29 U.S.C. § 1001 et seq.2 Olay sought a declaration that he was entitled to

receive disability retirement benefits under the Retirement Plan for Bargaining Unit

Employees of Motion Control Industries (Plan).

       Olay was employed by Motion Control and worked at its Ridgeway, Pennsylvania

facility until it ceased operations there on January 11, 2002. Motion Control permanently

laid off the Ridgeway facility employees but provided the employees with continued

wages and benefits until March 16, 2002. At some point thereafter, Olay applied for

Social Security Disability Benefits. The Social Security Administration, in a decision

dated March 12, 2004, found that Olay was disabled beginning on January 11, 2002.

Sometime after that decision, Olay requested a disability claim form from Motion

Control, but was refused. Olay filed suit later that year.

       In its motion for summary judgment, Motion Control argued, inter alia, that under

Section 4.2(a) of the Plan, “‘Disability Retirement’ benefits are available only where the



   1
    The District Court denied the defendants’ motions for summary judgment to the
extent that it found that the plaintiffs were excused from exhausting administrative
remedies. That holding is not an issue in this appeal.
   2
     Six others also filed similar complaints against Motion Control. The District Court
entered one opinion and one order that dealt with all seven cases. Olay is the only
plaintiff to appeal.

                                                2
Participant’s ‘employment . . . terminates . . . because of a Disability.’” Doc. 18, at 11. Motion

Control argued that Olay’s employment terminated because of a plant closing, and not

because of a disability. In its opinion, the District Court first held that because the Plan

gives the administrator discretionary authority to determine eligibility for benefits, the

Court would apply an arbitrary and capricious standard. Dist. Ct. Op. at 19, citing Gritzer

v. CBS, Inc., 275 F.3d 291, 295 (3d Cir. 2002) and Firestone Tire & Rubber Co. v. Bruch,

489 U.S. 101, 115 (1989).3 The District Court then held that Motion Control’s decision to

deny benefits was not arbitrary and capricious, as it was based on a plain reading of the

Plan. Dist. Ct. Op. at 21.

       We agree that Motion Control’s decision was not arbitrary and capricious. Olay’s

employment was not terminated because of disability; in fact, he was not determined to be

disabled until about two years after he was laid off. Thus, under the plain reading of the

Plan, he was not eligible for disability retirement benefits.

       For the foregoing reasons and those stated by the District Court, the judgment of

the District Court will be affirmed.




   3
    Olay conceded in the District Court that the arbitrary and capricious standard would
normally apply, but urged the District Court to review the decision de novo, because there
had been no administrative decision. For the reasons stated by the District Court, we
agree with the District Court’s holding that there was no reason to reject the arbitrary and
capricious standard in this case.

                                                3